DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 6-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of independent claim 1 and dependent claims 6-13.

In regards to claim 1, Kim (KR 101513000), in view of Takahashi (US 8388030), discloses the first operating lever is linked to the second operating lever. However, Kim, in view of Takahashi, fails to disclose a hook that couples the first protrusion of the first operating lever provided in a first end portion of the second operating lever. The examiner can find no motivation to modify the linkage taught by Kim, in view of Takashi, to include a hook provide din a first end portion of the second operating lever that has an accommodating groove that wraps around and couples the first protrusion of the first operating lever. 
Further regarding claim 1, Han (US 2019/0136586) discloses a lock operating device wherein a first end portion of the second operating lever includes a hook having an accommodating groove that wraps around and couples the first protrusion of the first operating lever. However, Han fails to disclose a first operating lever which receives torque from a drive motor with a worm gear and an elastic member coupled to the third operating lever and the fourth operating lever. The examiner can find no motivation to modify the lever configuration in order to be driven by a rotating drive device and 
Further regarding claim 1, Yao (CN 106401324) discloses a powered child lock operating device comprising a hook having an accommodating groove that wraps around and couples the first protrusion of the first operating lever that is provided in a first end portion of the second operating lever. Yao further teaches the fourth operating lever is biased by a second torsion spring via the inside handle lever, and the third operating lever is biased by a first torsion spring. However, Yao fails to disclose an elastic member coupled to the third operating lever and the fourth operating lever and biasing in a predetermined direction so that the third operating lever is configured to be connected to the inside handle lever. The examiner can find no motivation to provide an elastic member coupled to the third operating lever and the fourth operating lever such that the third operating lever is biased to be connected to the inside handle lever without destroying the intended structure and operating of the device disclosed by Yao and/or without use of impermissible hindsight.

In regards to claims 6-13, the prior art fails to disclose each and every limitation of claim 1 from which the claims depend.

Response to Arguments
The amendment filed 26 August 2021 has been entered. Claims 1 and 6-13 remain pending in the application. Claims 1, 6, 11, and 13 are amended. Claims 2-5 are cancelled. Applicant’s amendments to the Specification and the Claims have overcome each and every objection and rejection previously set forth in the Non-final Office Action mailed 26 May 2021.

Applicant’s arguments with respect to the rejection of claims 1-4 have been fully considered and are persuasive. The rejection of claims 1-4 have been withdrawn in light of the amendment. 
With respect to Applicant’s arguments regarding priority, the USPTO has electronically retrieved a copy of the KIPO priority document, satisfying the requirement for a certified copy of the foreign application. See 37 C.F.R. 1.55(i). If Applicant wanted to obtain the benefit of the foreign priority 35 U.S.C. 119(a)-(d) prior to declaration of an interference or derivation proceeding, then a certified English translation must be submitted because the foreign application is not in the English language. 37 C.F.R. 1.55(g)(3), 41.154(b), 41.202(e). There is no English translation of the foreign priority document in the official record, however it is presently not required as it is not necessary to overcome the date of a reference relied upon by the examiner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675